
	

114 S1548 IS: American Opportunity Carbon Fee Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1548
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2015
			Mr. Whitehouse (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for carbon dioxide and other greenhouse gas
			 emission fees, reduce the rate of the corporate income tax, provide tax
			 credits to workers, deliver additional benefits to retired and disabled
			 Americans, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the American Opportunity Carbon Fee Act of 2015.
		ICarbon dioxide and other greenhouse gas emission fees
			101.Carbon dioxide and other greenhouse gas emission fees
				(a)In
 generalChapter 38 of the Internal Revenue Code of 1986 is amended by adding at the end thereof the following new subchapter:
					
						ECarbon dioxide and other greenhouse gas emission feesSec. 4691. Fee for carbon dioxide emissions.
								Sec. 4692. Fee on fluorinated greenhouse gases.
								Sec. 4693. Fee for other greenhouse gas emissions.
								Sec. 4694. Escaped methane.
								Sec. 4695. Border adjustments for energy-intensive manufactured goods.
								Sec. 4696. Definitions and other rules.
							
							4691.Fee for carbon dioxide emissions
								(a)In
		  general
									(1)Fossil fuel products producing carbon emissions
 (A)In generalThere is hereby imposed a fee in an amount equal to the applicable amount at the rate specified in subparagraph (B) on—
 (i)coal— (I)removed from any mine in the United States, or
 (II)entered into the United States for consumption, use, or warehousing, (ii)petroleum products—
 (I)removed from any refinery, (II)removed from any terminal, or
 (III)entered into the United States for consumption, use, or warehousing, and (iii)natural gas—
 (I)entered into any processor, or (II)entered into the United States for consumption, use, or warehousing.
 (B)RateThe rate specified in this subparagraph with respect to any product described in subparagraph (A) is an amount equal to the applicable amount per ton of carbon dioxide that would be emitted through the combustion of such product (as determined by the Secretary, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency).
 (2)Emissions attributable to other substancesThere is hereby imposed a fee in an amount equal to the applicable amount per ton of carbon dioxide emitted—
 (A)from any facility which— (i)is required to report emissions, or to which emissions are attributed, under subpart A of part 98 of title 40, Code of Federal Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015, and
 (ii)emitted not less than 25,000 tons of carbon dioxide emissions during the previous calendar year, and
 (B)by reason of the combustion or processing of any product other than coal, petroleum products, and natural gas.
										(b)Applicable
		  amount
									(1)In
 generalFor purposes of this part, the applicable amount is—
 (A)for calendar year 2016, $45, (B)for any calendar year following a year which is not a national emissions target attainment year, the sum of—
 (i)the product of the amount in effect under this subparagraph for the preceding calendar year and 102 percent, and
 (ii)the inflation adjustment amount determined under paragraph (2), and
 (C)for any calendar year following a year which is a national emissions target attainment year, the sum of—
 (i)the amount in effect under this subparagraph for the preceding calendar year, and (ii)the inflation adjustment amount determined under paragraph (2).
											(2)Inflation
		  adjustment amount
 (A)In generalThe inflation adjustment amount for any calendar year shall be an amount (not less than zero) equal to the product of—
 (i)the amount determined under paragraph (1)(B)(i) or (1)(C)(i), as applicable, for such year, and
 (ii)the percentage by which the CPI for the preceding calendar year exceeds the CPI for the second preceding calendar year.
 (B)CPIRules similar to the rules of paragraphs (4) and (5) of section 1(f) shall apply for purposes of this paragraph.
 (3)RoundingThe applicable amount under this subsection shall be rounded up to the next whole dollar amount.
 (4)National emissions target attainment yearFor purposes of paragraph (1), a calendar year is a national emissions target attainment year if the level of greenhouse gas emissions in the United States for the calendar year does not exceed 20 percent of the level of greenhouse gas emissions in the United States for calendar year 2005 as determined by the Secretary in consultation with the Administrator of the Environmental Protection Agency.
									(c)Refunds
		  for capturing carbon dioxide and production of certain goods
									(1)Carbon dioxide capture, utilization,  and storage
 (A)In generalIn the case of a person who—
 (i)uses any coal, petroleum product, or natural gas for which a fee has been imposed under subsection (a)(1) in a manner which results in the emission of qualified carbon dioxide,
 (ii)captures the resulting emitted qualified carbon dioxide at a qualified facility, and
 (iii)(I)disposes of such qualified carbon dioxide in secure storage, or (II)utilizes such qualified carbon dioxide in a manner provided in subparagraph (D),
												there shall be allowed a refund, in
			 the same manner as if it were an overpayment of the fee imposed by such
 subsection, to such person in amount determined under subparagraph (B).(B)Amount of refundThe amount of the refund under this subparagraph is an amount equal to the product of— (i)the applicable amount under subsection (b) for the calendar year in which such qualified carbon dioxide was captured and disposed or utilized, and
 (ii)the adjusted tons of qualified carbon dioxide captured and disposed or utilized.
 (C)Adjusted total tonsFor purposes of subparagraph (B), the adjusted tons of qualified carbon dioxide captured and disposed or utilized shall be the total tons of qualified carbon dioxide captured and disposed or utilized reduced by the amount of any anticipated leakage of carbon dioxide into the atmosphere due to imperfect storage technology or otherwise, as determined by the Secretary in consultation with the Administrator of the Environmental Protection Agency.
										(D)Requirements
											(i)In
 generalAny refund under subparagraph (A) shall apply only with respect to qualified carbon dioxide that has been captured and disposed or utilized within the United States.
											(ii)Disposal and secure
		  storage
 (I)Secure storageThe Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Energy, shall establish regulations similar to the regulations under section 45Q(d)(2) for determining adequate security measures for the secure storage of qualified carbon dioxide for purposes of subparagraph (A)(iii)(I).
 (II)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any refund made under subparagraph (A) with respect to any qualified carbon dioxide which is disposed in secure storage and ceases to be stored in a manner consistent with the requirements of this section.
 (iii)UtilizationThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish regulations providing for the appropriate methods and manners for the utilization of qualified carbon dioxide under subparagraph (A)(iii)(II), including the utilization of captured carbon dioxide for enhanced oil or gas recovery and the production of substances such as plastics, biofuels, and chemicals. Such regulations shall provide for the minimization of the escape or further emission of the qualified carbon dioxide into the atmosphere.
 (E)Qualified carbon dioxide; qualified facilityFor purposes of this paragraph— (i)Qualified carbon dioxideThe term qualified carbon dioxide has the same meaning given that term under section 45Q(b).
 (ii)Qualified facilityThe term qualified facility has the same meaning given that term under section 45Q(c), determined without regard to paragraph (3) thereof.
 (2)Manufacture of certain goodsIn the case of a person who uses any coal, petroleum product, or natural gas for which a fee has been imposed under subsection (a)(1) as an input for a manufactured good that encapsulates carbon dioxide in a manner such that it does not result in the direct emission of carbon dioxide in the manufacturing or subsequent use of such good, a refund shall be allowed to such person in the same manner as if it were an overpayment of the fee imposed by such section in an amount that is equal to the product of—
 (A)an amount equal to the applicable amount under subsection (b) for the calendar year in which such product was used, and
 (B)the total tons of carbon dioxide that would have otherwise been emitted through the combustion of such product.
										(3)Exports
 In the case of a person who exports any coal, petroleum product, or natural gas from the United States for which a fee has been imposed under subsection (a)(1), a refund shall be allowed to such person in the same manner as if it were an overpayment of the fee imposed by such section in an amount that is equal to the fee previously imposed under such subsection with respect to such product (determined without regard to any increase under section 4694).
									4692.Fee on fluorinated greenhouse gases
 (a)In generalThere is hereby imposed a fee in an amount determined under subsection (b) on fluorinated greenhouse gases—
 (1)produced at a fluorinated greenhouse gas production facility, (2)imported into the United States by a fluorinated greenhouse gas importer, or
 (3)emitted by an industrial fluorinated greenhouse gas facility. (b)Amount of feeThe amount of fee imposed by subsection (a) shall be equal to 10 percent of the applicable amount determined under section 4691(b) per ton of carbon dioxide equivalent produced or imported.
								(c)Definitions
 (1)Fluorinated greenhouse gas production facilityThe term fluorinated greenhouse gas production facility means any facility which is included under the industrial gas supplier source category under subpart OO of part 98 of title 40, Code of Federal Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015.
 (2)Fluorinated greenhouse gas importerThe term fluorinated greenhouse gas importer means any importer who is included under— (A)the industrial gas supplier source category under subpart OO of part 98 of title 40, Code of Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015, or
 (B)the source category under subpart QQ of such part (as so in effect). (3)Industrial fluorinated greenhouse gas facilityThe term industrial greenhouse gas facility means any facility which—
 (A)is included under— (i)the aluminum production source category under subpart F of part 98 of title 40, Code of Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015,
 (ii)the HCFC-22 production and HFC-23 destruction source category under subpart O of such part (as so in effect), or
 (iii)the fluorinated gas production source category under subpart L of such part (as so in effect), and (B)emitted during the previous calendar year fluorinated greenhouse gases with a total carbon dioxide equivalent of not less than 25,000 tons.
 (d)Exemption for exportsFor purposes of determining fluorinated greenhouse gases produced or imported under subsection (a), there shall not be taken into account any fluorinated greenhouse gases exported from the United States in bulk or exported from the United States in equipment pre-charged with fluorinated greenhouse gases or containing fluorinated greenhouse gases in closed cell foams.
 (e)Refund for Consumptive Uses and DestructionIn the case of a person who uses any fluorinated greenhouse gas for which a fee has been imposed under paragraph (1) or (2) of subsection (a) as an input for a manufactured good that transforms the fluorinated greenhouse gas such that it cannot later be emitted or otherwise destroys the gas (without emissions), a refund shall be allowed to such person in the same manner as if it were an overpayment of the fee imposed by such subsection in an amount that is equal to the product of—
 (1)an amount equal to 10 percent of the applicable amount under section 4691(b) for the calendar year in which such fluorinated greenhouse gas was used or destroyed, and
 (2)the excess (if any) of— (A)the total carbon dioxide equivalent of the fluorinated greenhouse gases used or destroyed, over
 (B)the total carbon dioxide equivalent of any fluorinated greenhouse gases created as the result of the transformation or destruction process.
										4693.Fee for other greenhouse gas emissions
 (a)In generalThere is hereby imposed a fee in an amount determined under subsection (b) on the emission (including attributed emissions) of any greenhouse gas (other than carbon dioxide or fluorinated greenhouse gases) from any greenhouse gas emissions source.
 (b)Amount of feeThe amount of fee imposed by subsection (a) shall be equal to the applicable amount determined under section 4691(b) per ton of carbon dioxide equivalent emitted by the greenhouse gas emissions source.
 (c)Greenhouse gas emissions sourceThe term greenhouse gas emissions source means any facility which— (1)is required to report emissions (or which would be required to report emissions notwithstanding any other provision of law prohibiting the implementation of or use of funds for such requirements), or to which emissions are attributed, under part 98 of title 40, Code of Federal Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015, and
 (2)emitted during the previous calendar year greenhouse gases (not including carbon dioxide or fluorinated greenhouse gases) at a rate equal to the carbon dioxide equivalent of not less than 25,000 tons.
									4694.Escaped methane
								(a)Reporting program
 (1)In generalNot later than January 1, 2017, the Secretary of the Treasury, in consultation with the Administrator of the Environmental Protection Agency and the Administrator of the Energy Information Administration, shall establish and implement a program to provide for the collection of data on methane emissions by major non-natural sources, including methane emissions attributable to the extraction and distribution of coal, petroleum products, and natural gas.
 (2)Annual reportNot later than 12 months after the date that the Secretary implements the program described in paragraph (1), and annually thereafter, the Secretary shall issue a report, to be made available to the public and the appropriate Committees of Congress, on methane emissions, including—
 (A)identification of all major non-natural source categories of methane emissions, and (B)the total amount, expressed in tons of carbon dioxide equivalent, of—
 (i)methane emissions and total greenhouse gas emissions attributable to the extraction and distribution of coal within the United States during the preceding calendar year,
 (ii)methane emissions and total greenhouse gas emissions attributable to the extraction and distribution of petroleum products within the United States during the preceding calendar year, and
 (iii)methane emissions and total greenhouse gas emissions attributable to the extraction and distribution of natural gas within the United States during the preceding calendar year.
											(b)Supplementary fee for escaped methane
 (1)CoalIn the case of any calendar year beginning after 2017, the fee imposed under section 4691(a)(1) with respect to coal shall be increased by the amount determined by the Secretary (in consultation with the Administrator of the Environmental Protection Agency) necessary to ensure that the total fees collected under such section with respect to coal are equal to the total amount of such fees that would be collected on coal if the fee imposed under section 4691(a)(1) also applied to the carbon-dioxide equivalent of methane emissions reported under subsection (a)(2)(B)(i).
 (2)Petroleum productsIn the case of any calendar year beginning after 2017, the fee imposed under section 4691(a)(1) with respect to petroleum products shall be increased by the amount determined by the Secretary (in consultation with the Administrator of the Environmental Protection Agency) necessary to ensure that the total fees collected under such section with respect to petroleum products are equal to the total amount of such fees that would be collected on petroleum products if the fee imposed under section 4691(a)(1) also applied to the carbon-dioxide equivalent of methane emissions reported under subsection (a)(2)(B)(ii).
 (3)Natural gasIn the case of any calendar year beginning after 2017, the fee imposed under section 4691(a)(1) with respect to natural gas shall be increased by the amount determined by the Secretary (in consultation with the Administrator of the Environmental Protection Agency) necessary to ensure that the total fees collected under such section with respect to natural gas are equal to the total amount of such fees that would be collected on natural gas if the fee imposed under section 4691(a)(1) also applied to the carbon-dioxide equivalent of methane emissions reported under subsection (a)(2)(B)(iii).
									4695.Border adjustments for energy-intensive manufactured goods
 (a)PurposeThe purpose of this section is to ensure the environmental effectiveness of this subchapter. (b)Exports (1)In generalIn the case of any energy-intensive manufactured good which is exported from the United States, the Secretary shall pay to the person exporting such good a refund equal to the amount of the cost of such good attributable to any fees imposed under this subchapter on inputs used in the manufacturing of such energy-intensive manufactured good (as determined under regulations established by the Secretary).
 (2)Reduction in refundThe amount of the refund under paragraph (1) shall be reduced by the amount, if any, of fees imposed on such goods or comparable domestically produced energy-intensive manufactured goods by the foreign nation or governmental unit to which such good is exported.
									(c)Imports
 (1)Imposition of equivalency feeIn the case of any energy-intensive manufactured good imported into the United States, there is imposed an equivalency fee on the person importing such good in an amount equal to the cost of such good which would be attributable to any fees imposed under this subchapter on inputs used in the manufacturing of such good if the inputs used in manufacturing such good were subject to such fees (as determined under regulations established by the Secretary).
 (2)Reduction in feeThe amount of the equivalency fee under paragraph (1) shall be reduced by the amount, if any, of any fees imposed on such energy-intensive manufactured goods by the foreign nation or governmental units from which such good was imported.
 (d)Treatment of alternative policies as feesUnder regulations established by the Secretary, foreign policies that have substantially the same effect in reducing emissions of greenhouse gases as fees shall be treated as fees for purposes of subsections (b)(2) and (c)(2).
								(e)Regulatory authority
 (1)In generalThe Secretary shall consult with the Administrator of the Environmental Protection Agency and the Secretary of Energy in establishing rules and regulations implementing the purposes of this section.
 (2)TreatiesThe Secretary, in consultation with the Secretary of State, may adjust the applicable amounts of the refunds and equivalency fees under this section in a manner that is consistent with any obligations of the United States under an international agreement.
									4696.Definitions and other rules
 (a)DefinitionsFor purposes of this subchapter: (1)Carbon dioxide equivalent The term carbon dioxide equivalent means, with respect to a greenhouse gas, the quantity of such gas that has a global warming potential equivalent to 1 metric ton of carbon dioxide, as determined pursuant to table A–1 of subpart A of part 98 of title 40, Code of Federal Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015.
 (2)Greenhouse gasThe term greenhouse gas has the meaning given such term under section 211(o)(1)(G) of the Clean Air Act, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act of 2015.
 (3)CoalThe term coal has the same meaning given such term under section 48A(c)(4). (4)Petroleum productThe term petroleum product has the same meaning given such product under section 4612(a)(3).
									(5)Energy-intensive manufactured good
 (A)In generalThe term energy-intensive manufactured good means any manufactured good for which not less than 5 percent of the cost of which is attributable to energy costs, as determined by the Secretary.
										(B)List of energy-intensive manufactured goods
 (i)Initial listNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish a list of goods which qualify as energy-intensive manufactured goods.
 (ii)UpdatesNot less frequently than annually, the Secretary shall update the list published under this subparagraph.
											(6)Ton
										(A)In
 generalThe term ton means 1,000 kilograms. In the case of any greenhouse gas which is a gas, the term ton means the amount of such gas in cubic meters which is the equivalent of 1,000 kilograms on a molecular weight basis.
										(B)Fractional part
 of tonIn the case of a fraction of a ton, any fee imposed by this subchapter on such fraction shall be the same fraction of the amount of such fee imposed on a whole ton.
										(7)United
 StatesThe term United States has the meaning given such term by section 4612(a)(4).
									(b)Other rules
 (1)Assessment and collectionPayment of the fee imposed by sections 4691, 4692, and 4693 shall be assessed and collected in the same manner as taxes under this subtitle.
 (2)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the provisions of this subchapter..
 (b)Clerical amendmentThe table of subchapters for chapter 38 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					SUBCHAPTER E—Carbon dioxide and other greenhouse gas emission fees.
				(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
				IIReturning fee revenue to the American people
			201.Reduction in corporate tax rate
 (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended— (1)by inserting and at the end of subparagraph (B),
 (2)by striking subparagraphs (C) and (D) and inserting the following:  (C)29 percent of so much of the taxable income as exceeds $75,000.,
 (3)by striking $11,750 in the second sentence and inserting $8,000, and (4)by striking the last sentence.
					(b)Conforming amendments
 (1)Paragraph (2) of section 11(b) of the Internal Revenue Code of 1986 is amended by striking 35 percent and inserting 29 percent. (2)Paragraphs (1) and (2) of section 1445(e) of such Code are each amended by striking 35 percent and inserting 29 percent.
 (3)Subparagraph (A) of section 7518(g)(6) of such Code is amended by striking 34 percent and inserting 29 percent. (4)Paragraph (2) of section 53511(f) of title 46, United States Code, is amended by striking 34 percent and inserting 29 percent.
					(c)Effective dates
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2015.
 (2)WithholdingThe amendments made by subsection (b)(2) shall take effect on January 1, 2016. 202.Establishment of refundable credit for workers (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section:
					
						36A.Carbon fee offset credit
 (a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the lesser of—
 (1)6.2 percent of the earned income of the taxpayer, or (2)$500 (twice such amount in the case of a joint return).
								(b)Eligible individual
 For purposes of this section, the term eligible individual means any individual other than— (1)any nonresident alien individual,
 (2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual's taxable year begins, and
 (3)any individual who, for the month of December of the taxable year, was entitled to or eligible for a benefit payment described in paragraph (1) or (2) of section 203(b) of the American Opportunity Carbon Fee Act of 2015.
								(c)Earned income
 (1)In generalFor purposes of this section, the term earned income has the meaning given such term by section 32(c)(2), except that such term shall not include net earnings from self-employment which are not taken into account in computing taxable income.
 (2)Certain combat zone compensationFor purposes of paragraph (1), any amount excluded from gross income by reason of section 112 shall be treated as earned income which is taken into account in computing taxable income for the taxable year.
								(d)Inflation adjustment
 (1)In generalIn the case of a taxable year beginning after 2016, the $500 amount in subsection (a)(2) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any dollar amount, after being increased under paragraph (1), is not a multiple of $10, such dollar amount shall be rounded to the next lowest multiple of $10..
 (b)Refunds disregarded in the administration of Federal programs and federally assisted programsAny credit or refund allowed or made to any individual by reason of section 36A of the Internal Revenue Code of 1986 (as added by this section) shall not be taken into account as income and shall not be taken into account as resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.
				(c)Conforming amendments
 (1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting 36A, after 36,. (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36 the following new item:
						Sec. 36A. Carbon fee offset credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 203.Establishment of payments to Social Security beneficiaries and other retired and disabled Americans (a)Authority To make payments The Secretary of the Treasury or the Secretary of the Treasury's delegate (referred to in this section as the Secretary) shall, during the period between April 1 and May 15 of calendar year 2016 and each year thereafter, disburse a payment to each eligible beneficiary in an amount equal to the amount in effect for taxable years beginning in the preceding calendar year under section 36A(a)(2) of the Internal Revenue Code of 1986.
 (b)Eligible beneficiaryFor purposes of this section, the term eligible beneficiary means an individual who, for the month of December of the preceding year, was— (1)entitled to any benefit payment described in subparagraph (B) of section 2201(a)(1) of the American Recovery and Reinvestment Act of 2009; or
 (2)eligible for a benefit payment described in subparagraph (C) of such section. (c)Residency requirementA payment may be made under this section only to an eligible beneficiary who resides in any State (as defined in section 204(f)), as determined based on the current address of record for such beneficiary under the applicable program for payment of benefits described in subsection (b).
 (d)No double paymentsAn eligible beneficiary may not receive more than 1 payment per calendar year under this section, regardless of whether such beneficiary is entitled to or eligible for more than 1 benefit payment described in paragraph (1) or (2) of subsection (b).
 (e)Identification of recipientsThe Commissioner of Social Security, the Railroad Retirement Board, and the Secretary of Veterans Affairs shall certify the eligible beneficiaries entitled to receive payments under this section and provide the Secretary with any information necessary to disburse such payments.
 (f)Application of additional rulesRules similar to the rules of subsections (a)(4), (c), and (d) of section 2201 of the American Recovery and Reinvestment Act of 2009 shall apply for purposes of payments under this section.
				204.State-based cost mitigation grant program
 (a)In generalThe Secretary of the Treasury shall provide to each State which meets the requirements of subsection (d) a cost mitigation grant for each calendar year after 2015 in an amount determined under subsection (c).
 (b)Use of fundsA State receiving a cost mitigation grant under this section may use the grant only— (1)to assist low-income households in reducing energy expenses and meeting cost increases attributable to the fees imposed under subchapter E of chapter 38 of the Internal Revenue Code of 1986 (as added by this Act);
 (2)to assist rural households in reducing energy expenses and meeting such increases attributable to such fees; and
 (3)to provide job training and worker transition assistance, with priority given to workers and former workers in fossil-fuel related industries.
					(c)Amount of grant
 (1)In generalThe amount of the cost mitigation grant made to any State for any calendar year shall be equal to the product of—
 (A)the annual grant limitation determined under paragraph (3) for such calendar year; and (B)the State allocation percentage for the State (determined under paragraph (2)).
 (2)State allocation percentageThe State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of— (A)the population of such State (as reported in the most recent decennial census); and
 (B)the population of all States (as reported in the most recent decennial census). (3)Annual grant limitation (A)In generalThe annual grant limitation is $20,000,000,000.
 (B)Inflation adjustmentIn the case of any calendar year after 2016, the $20,000,000,000 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such dollar amount; multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) of the Internal Revenue Code of 1986 for the calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (4)RedistributionIn any case in which one or more States do not meet the requirements described in subsection (d) for a calendar year, an amount equal to the State allocation percentage for such State or States shall be distributed to each State which did meet such conditions in an amount equal to the product of—
 (A)such amount; and (B)the State allocation percentage of such State (determined by not taking into account under paragraph (2)(B) the population of any State which did not meet the requirements of subsection (d) for such calendar year).
						(d)Requirements for receipt of grant
 (1)In generalA State is eligible to receive a cost mitigation grant for any calendar year if— (A)the chief executive officer of the State certifies that the State will use such grant as needed to deliver benefits to all eligible low-income individuals through a household rebate program;
 (B)the State has filed with the Secretary of the Treasury a State plan covering the calendar year which details the use of the funds received under the grant;
 (C)the State agrees to comply with any audit requirements under subsection (d); and (D)the State has complied with the requirements of this section for all preceding years or the State has remedied all prior noncompliance to the satisfaction of the Secretary of the Treasury.
 (2)Household rebate programFor purposes of paragraph (1)(A)— (A)In generalThe term household rebate program means a program for delivering to monthly benefits in an aggregate annual amount equal to the applicable amount to all eligible low-income individuals through a State-administered electronic benefit transfer system.
 (B)Applicable amountThe term applicable amount means, with respect to any eligible low-income individual for any calendar year, an amount equal to the excess of—
 (i)the amount in effect for taxable years ending with or within the preceding calendar year under section 36A(a)(2) of the Internal Revenue Code of 1986, over
 (ii)any amount allowed or claimed as a credit by such individual under such section for the taxable year ending with or within the preceding calendar year.
							(C)Eligible low-income individuals
 The term eligible low-income individual means, with respect to any calendar year, any individual who— (i)has attained the age of 18 before the end of the calendar year;
 (ii)lives in a household that has a gross income that does not exceed 150 percent of the poverty line as defined by section 673(2) of the Community Services Block Grant Act;
 (iii)participates in a federally funded State administered assistance program or otherwise applies for such benefits under such a program; and
 (iv)for the month of December of the preceding calendar year, was not entitled to or eligible for a benefit payment described in section 203(b).
 (D)Coordination rulesThe Secretary of the Treasury shall coordinate with the States and other applicable Federal agencies to identify eligible low-income individuals.
 (e)AuditsThe Secretary of the Treasury shall audit the State use of grants under this section to ensure such uses comply with the requirements of this section and with the uses identified by the State under subsection (d)(1)(B). The Secretary may withhold a grant under this section if the Secretary determines that a State has not complied with such requirements.
 (f)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
 (g)AppropriationsThere are hereby appropriated such sums as necessary for making cost mitigation grants under this section.
				IIIOther provisions
			301.Public disclosure of revenues and expenditures
 (a)Establishment of websiteThe Secretary of the Treasury, or the Secretary's designee, shall establish a website for purposes of making the disclosures described in subsection (b).
 (b)DisclosuresThe Secretary shall make publicly available, on an ongoing basis and as frequently as possible, the following information:
 (1)The amount and sources of revenue attributable to this Act and the amendments made by this Act. (2)The amount of tax savings and benefits received as a result of title II of this Act.
 302.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
			
